THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

 

NASTASHA BURDYN

P|aintiff, :

v. : 3:12-CV-2236
(JUDGE MAR|AN|)

OLD FORGE BOROUGH, et al.

Defendants.

MEMORANDUM OP|N|ON
|. |NTRoDuchoN

A seven day jury trial Was held in the above-captioned action beginning January 30,
2017. At the conclusion of the trial, the jury returned a verdict in favor of Defendants Old
Forge Borough, Old Forge Hose & Engine Company (“OFHEC”), Lawrence Semenza, and
James Krenitsky and against P|aintiff Nastasha Burdyn, but also returned a verdict against
Defendant Walter Chiavacci and in favor of P|aintiff in the amount of $20,000.00.

Now before the Court is “Plaintiff’s Motion for New Tria| Pursuant to Federal Ru|e of
Civil Procedure 59” (Doc. 444). For the reasons set forth below, the Court will deny the
P|aintiff’s motion in its entirety.

|l. FAcTuAL BAcKGRouND AND PRocEDuRAL HlsToRY

Because the factual background of this case is thoroughly familiar to all parties and

has been discussed at length by the Court before (see e.g., genera/Iy, Mem. Op. Denying

Old Forge Borough Mot. for Summ. J., Doc. 209; Mem. Op. Granting in Part and Denying in

 

Part OFHEC Mot. for Summ. J., Doc. 211), a detailed discussion of the facts of the case is
unnecessary here. Briefly, for purposes relevant to the present motion, Plaintiff filed her
complaint (Doc. 1) on November 9, 2012 and subsequently filed an amended complaint on
December 3, 2014 (Doc. 125). P|aintiffs amended complaint named as Defendants Old
Forge Borough, Old Forge Po|ice Department, Old Forge Fire Department, Old Forge Hose
& Engine Company, Lawrence Semenza, Walter Chiavacci, and James Krenitsky, and set
forth 22 counts including violations of P|aintiff’s rights under 42 U.S.C. § 1983 against the
Old Forge Borough, Old Forge Po|ice Department, Old Forge Fire Department, Semenza,
and Krenitsky (Counts l-V); violation of the Child Abuse Victims’ Rights Act, 18 U.S.C. §
2255(a), by Semenza, Krenitsky, and Chiavacci (Count Vl); childhood sexual abuse and
vicarious liability (Count Vl|), negligence (Count Vlll), negligent supervision (Count lX), and
premises liability (Count X) by OFHEC; negligence by Semenza and Krenitsky (Counts Xl-
Xll); negligence per se by Semenza, Krenitsky, and Chiavacci (Counts Xlll-XV); assault and
battery by Semenza, Krenitsky, and Chiavacci (Counts XV|-XV|||); negligent infliction of
emotional distress by Semenza, Krenitsky, and Chiavacci (Counts XlX-XXl); and punitive
damages against the OFHEC, Semenza, Krenitsky, and Chiavacci (Count XXll).

Each Defendant, with the exception of Chiavacci1 and the OFHEC, filed motions to

dismiss. On July 1, 2015, the Court ruled on the motions, dismissing Defendants Old Forge

 

1 Upon P|aintiffs request, the Clerk of Court entered default against Chiavacci on January 16, 2013
(Doc. 41 ). P|aintiff never moved for default judgment

2

 

 

 

Fire Department and Old Forge Po|ice Department, and dismissing Count V (42 U.S.C. §
1983 - violation of substantive due process (actions of person with final authority)), Count Vl
(18 U.S.C. § 2255(a)), Counts Xl and Xll (negligence), Counts Xlll and XlV (negligence per
se), and Counts XlX and XX (negligent infliction of emotional distress). (Docs. 176, 178).
The Court also ruled that P|aintiff could not proceed using a pseudonym and ordered
P|aintiff to re-file her amended complaint using her legal name. P|aintiff thereafter filed
another amended complaint on July 14, 2015 (Doc. 179) wherein the addition of her name,
Nastasha Burdyn, constituted the only change.

Defendants Old Forge Borough and OFHEC each filed a motion for summary
judgment (Docs. 165, 186). ln October 2016, the Court denied Old Forge Borough’s
motion for summary judgment (Docs. 209, 210), and granted in part and denied in part
OFHEC’s motion for summary judgment (Docs. 211, 212).

A jury trial was held from January 30, 2017 through February 7, 2017. After
deliberation, the jury found that neither Semenza nor Krenitsky were acting under color of
state law when the alleged conduct occurred, thereby finding in favor of Semenza,
Krenitsky, and Old Forge Borough on Plaintiff’s 42 U.S.C. § 1983 claims. With respect to
Plaintiff’s state law claims, the jury found that Semenza, Krenitsky, and Chiavacci had not
committed an assault against Burdyn, but that Krenitsky and Chiavacci did commit a battery
against Burdyn. However, the jury found that only Chiavacci’s actions were a factual cause

of Burdyn’s harm, thereby finding in favor of Krenitsky on Plaintiff’s state law claims, but

 

 

 

against Chiavacci on the state law claims. Final|y, the jury found that OFHEC was not
negligent and was not negligent in supervising Semenza. (See Doc. 429).

The Court entered judgment on February 7, 2017 (Doc. 430) and P|aintiff thereafter

filed the instant Rule 59 motion pursuant to the Federal Rules of Civil Procedure (Doc. 444).
l|l. STANDARD oF RElew

A losing party may move for a new trial or to alter or amend a judgment pursuant to
Federal Rule of Civil Procedure 59.

“The court may, on motion, grant a new trial on all or some of the issues - and to any
party . . . after a jury trial, for any reason for which a new trial has heretofore been granted
in an action at law in federal court . . . Fed. R. Civ. P. 59(a)(1)(A). The Court may grant a
new trial “purely on a question of law;” or to correct a previous ruling “on a matter that
initially rested within the discretion of the court, e.g. evidentiary rulings or prejudicial
statements made by counse|” or “because [the Court] believes the jury’s decision is against
the weight of the evidence”, among other grounds. K/ein v. Ho//ings, 992 F.2d 1285, 1289-
1290 (3d Cir. 1993) (internal citations omitted). While the Court has wide discretion to order
a new trial to correct rulings that initially rested in its discretion, it has relatively narrow
discretion to overturn a verdict on the grounds that the verdict is against the weight of the
evidence. ld. However, “[a] motion for a new trial should be granted where substantial

errors occurred in admission or rejection of evidence.” Goodman v. Penn. Turnpike

 

Comm’n, 293 F.3d 655, 676 (3d Cir. 2002) (citing Becker v. ARCO Chem. Co., 207 F.3d
176, 180 (3d Cir. 2000)).

The Court may also alter or amend a judgment pursuant to Fed. R. Civ. P. 59(e),
otherwise known as a motion for reconsideration See Keifer v. Reinhart Foodservices, LLC.,
563 F.App’x 112, 114 (3d Cir. 2014). “A motion under Rule 59(e) is a ‘device to relitigate the
original issue’ decided by the district court, and used to allege legal error.” United States v.
Fiorel/i, 337 F.3d 282, 288 (3d Cir. 2003) (quoting Smith v. Evans, 853 F.2d 155, 158-159 (3d
Cir. 1988)). A motion to alter or amend “must rely on one of three major grounds: (1) an
intervening change in controlling law; (2) the availability of new evidence not available
previously; or (3) the need to correct clear error of law or prevent manifest injustice.” N. River
lns. Co. vl C/GNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995) (internal quotation
marks and brackets omitted); see also, Max’s Seafood Cafe ex re/. Lou-Ann, lnc. v.
Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). However, “motions for reconsideration should
not be used to put fonivard arguments which the movant . . . could have made but neglected
to make before judgment.” United States v. Jasin, 292 F.Supp.2d 670, 677 (E.D. Pa. 2003)
(internal quotation marks and alterations omitted) (quoting Reich v. Compton, 834 F.Supp.2d
753, 755 (E.D. Pa. 1993) rev’d in part and aff’d in part on other grounds, 57 F.3d 270 (3d Cir.
1995)). Nor should they “be used as a means to reargue matters already argued and
disposed of or as an attempt to relitigate a point of disagreement between the Court and the

litigant.” Donegan v. Livingston, 877 F.Supp.2d 212, 226 (M.D. Pa. 2012) (quoting Ogden v.

 

 

Keystone Residence, 226 F.Supp.2d 588, 606 (M.D. Pa. 2002)). Because federal courts

have a strong interest in the finality of judgments, motions for reconsideration should only be

granted sparingly. Cont’/ Cas. Co. v. Diversified Indus., /nc., 884 F.Supp. 937, 943 (E.D. Pa.

1995) (citing Rottmund v. Cont’/ Assurance Co., 813 F.Supp. 1104, 1107 (E.D. Pa. 1992)).
lV. ANALYsls

Plaintiff’s motion sets forth four principal assertions of error, each asserting a
separate basis for the grant of a new trial, three of which relate to rulings made by the Court
at trial, and one relating to this Court’s memorandum opinion and order granting Old Forge
Borough’s motion to dismiss Count V of Plaintiff’s Amended Complaint. (See general/y,
Doc. 444). The Court will address these arguments in turn.

A. The “Money Ball Photo”

P|aintiff first argues that the “Court erred by permitting Defense counsel to improperly
use, publish and admit into evidence a previously undisclosed photograph" at trial. (Doc.
450, at 6). Specifically, at issue is a color photograph of a golf ball upon which is written
“Money" with three dollar signs (“$$$”) below it. (See Doc. 450, at Ex. A). Next to the
photograph is a typed comment from “barbietender05” stating “l found the money ball! Lol
[laugh out loud]”. (/d.). The Court will hereinafter refer to this document as the “money ball”
photograph.

To fully evaluate Plaintiff’s arguments, the background leading to the Court’s

decision to allow counsel for Defendant Semenza, Attorney Joseph Goldberg, to question

 

Burdyn regarding the photo at issue, and the events following this decision, must be set
forth.

On January 31, 2017, Plaintiff’s counsel called P|aintiff, Nastasha Burdyn, to the
stand. That same day, following the conclusion of Plaintiffs direct examinationl counsel for
Old Forge Borough completed his cross-examination of P|aintiff and counsel for OFHEC
began his cross-examination The following day, prior to the jury being brought into Court
and counsel for OFHEC re-commencing his cross-examination, the parties requested a
conference with the Court to discuss an issue that had arisen the prior evening with respect
to certain photographs that Attorney Goldberg had just provided to Plaintiff’s counsel. As
explained by Plaintiff’s counsel during the conference:

Last night, l received an email from Attorney Goldberg's associate or Attorney

Goldberg referencing the few pictures that Your Honor has in its possession l

spoke with Mr. Goldberg this morning. lt's my understanding that he would like

to introduce these pictures on cross exam of my client, which is l'm sure

happening soon.

Clearly, l can't speak to my client, l've never seen these documents, so l think

they're prejudicial l don't know why they're being offered, l think there's

authenticity issues, as well.
(Trial Tr., February 1, 2017, at 3). Of relevance here, one of the photographs at issue was
the “money ball” photograph posted by P|aintiff on lnstagram in October of 2013.

During the conference, Attorney Goldberg acknowledged that he had notified

Plaintiff’s counsel about the photographs the evening before and explained why he should

be allowed to use the “money ball” photograph during his cross-examination of Burdyn:

 

 

So having told this jury that there may be several motives for this young lady to

say and do what she has said and claims to have done, and having found that

she did, indeed -- unless she comes in and says she's an avid go|fer and she

found this golf ball, okay -- l don't intend to talk about the fact that it was the

weekend before [Semenza’s] criminal trial, although, we all know that it was,

l'm going to ask her whether or not this posting by her on October 12, 2013

was a reference to Larry Semenza and any of the incidents giving rise to this

lawsuit. That is my intent, sir.
(ld. at 8).

After hearing argument by Plaintiffs counsel and Semenza’s counsel, the Court
found that the photograph was proper subject for impeachment and would be allowed for
that purpose. (ld. at 9).

During Attorney Goldberg’s cross-examination, he confirmed with P|aintiff that her
user name was “barbietender05” and that her lnstagram account was public. (Trial Tr.,
February 1, 2017, at 82-83). Attorney Goldberg then showed Burdyn the “money ball”
photograph and confirmed that Burdyn had posted this picture on lnstagram on October12,
2013. (ld. at 83). Attorney Goldberg thereafter moved to publish the photograph and move
it into evidence, to which there was no objection. (ld.).

Having confirmed that P|aintiff was the author of the “money ball” photograph on
lnstagram, and that this photograph was available to any member of the public to view, the
entirety of Attorney Goldberg’s cross-examination of Plaintiff with respect to the speciHc
meaning of the “money ball” photograph was as follows:

BY MR. GOLDBERG:

Q. . . . Can we agree you’re not a golfer?

8

 

 

A. Actually, l am.

Q. l see. But that wasn’t the message that this was about, was it? You sent a
message October 12, 2013 that says, “l found the money ball. LOL.” Do you
see that?

A. Yeah, l do.

Q. l want to take you back to October 12, 2013, that’s a Saturday, it’s a
weekend. This publication that you posted on lnstagram was about Larry
Semenza and the incidents in this case, isn't that true?

A. Absolutely not. This was a funny picture that l found a ball and took a picture
of. lt had nothing to do with anybody.

Q. You found a random picture about a golf ball with Money on it and posted it
on your lnstagram account?

A. No, l’m holding it. lf you look at the picture next to it in [exhibit] 169, there’s

my nails, and if you look at the picture that l'm holding the ball, my nail tip is

right there, l’m holding it, l found it, l was laughing, it was a joke.

Q. And the timing of your posting of this was a joke, too, right?

A. l’m assuming - l’m not sure when, exactly, October 12, 2013 was. Looking

at the picture, so it was around football time, and l’m a Cowboys fan. l’m not

exactly sure the reason for it. lt was several years ago, and it was funny.

A lot of the pictures l posted were funny things or things l was doing. lnstagram

is not made for anything else.

MR. GOLDBERG: Those are all the questions l have, Your Honor. Thank you.
(Trial Tr., February 1, 2017, at 84-85).

Following Attorney Goldberg’s cross-examination and the subsequent cross-

examination of Burdyn by counsel for Krenitsky, the Court briefly recessed. Following the

recess, Attorney Goldberg was permitted to briefly cross-examine P|aintiff about a different

9

photograph, unrelated to the “money ball photograph”, which was then admitted into
evidence. (/d. at 92). immediately after Attorney Goldberg hnished this cross-examination,
Plaintiff’s counsel began his redirect examination of his client. (ld. at 93). Plaintiff’s counsel
did not request a recess to speak with his client now that she was no longer on cross-
examination and, despite the fact that the Court did not place any restrictions on counsel’s
redirect, Plaintiffs counsel was very brief and in no way attempted to address any photos or
exhibits mentioned by any of Defendants’ counsel, including the “money ball” photograph.
(See id. at 93-94).

P|aintiff now asserts that the use of this “money ball” photograph by Semenza’s
counsel constituted unfair surprise, presented newly discovered evidence, was prejudicial
and misleading, was not properly used for impeachment and was the result of attorney
misconduct by Attorney Goldberg.

Preliminarily, to the extent that P|aintiff is asserting that the Court erred in admitting
the “money ball” photograph into evidence, the record reflects that at the time Semenza’s
counsel moved to have the photograph entered into evidence, Plaintiffs counsel never
objected. At trial, Attorney Goldberg showed Burdyn the “money ball” photograph,
confirmed that she was the author of the “money ball” post on lnstagram, that she had
posted this photograph on or about October 13, 2013, and that this photograph was
available to any member of the public to view, and then moved to publish the photograph

and offer it into evidence. At that time, the Court asked if there was any objection to this

10

 

request, to which Plaintiff’s counsel responded “no objection, Your Honor.” (Trial Tr.,
February 1, 2017, at 81-83).

“[l]t is clear that a party who fails to object to errors at trial waives the right to
complain about them following trial.” Waldorf v. Shuta, 142 F.3d 601, 629 (3d Cir. 1998).

Generally, a party is not entitled to receive a new trial for objections to evidence

that he did not make at or prior to the initial trial, even if they may have been

successful Wilson v. Vermont Castings, lnc., 170 F.3d 391, 395 (3d Cir. 1999)

(“[Plaintiff] has failed to preserve this claim for appeal because [Plaintiff's]

counsel did not object to Vermont Castings's cross-examination of Wilson or its

closing argument.”); . . . Caisson Corp. v. /ngerso//-Rand Co., 622 F.2d 672,

681 (3d Cir. 1980) (“[A] party may not seek a new trial on the basis of objections

to evidence not brought to the court's attention at the original trial.” (Citing

Belmont /ndustries Inc. v. Bethlehem Sfeel Corp., 512 F.2d 434 (3d Cir. 1975)).
Ashford v. Barfz, 2010 WL 272009, at *4 (l\/l.D.Pa. 2010). An exception to this waiver rule
exists “when ‘counsel fail[s] to object to a fundamental and highly prejudicial error resulting
in a miscarriage of justice.”’ l/l/i/son, 170 F.3d at 395-396 (quoting F/eck v. KDl Sy/van
Poo/s, /nc., 981 F.2d 107, 116 (3d Cir. 1992)).

Here, although Plaintiff’s counsel objected at the conference to the use of the
“money ball” photograph for impeachment purposes, counsel never objected to the
admission of this document into evidence, an issue separate from whether the photograph
was a proper basis for impeachment. While the Court denied Plaintiff’s request that
Attorney Goldberg be precluded from using the picture for purposes of impeachment, at that

time the Court did not rule whether the photograph could be published to the jury or was

admissible for purposes of being offered into evidence and sent to the jury. Rather, it was

11

 

 

not until Attorney Goldberg requested that he be permitted to publish the photograph and
that the photograph be admitted into evidence, and Plaintiffs counsel stated “no objection”,
that the Court granted the request for its publication and admission. As a result of Plaintiffs
counsel’s specific statement that he had “no objection”, counsel has now waived the issue
of the “money ball” photograph’s admission into evidence. Furthermore, P|aintiff has not set
forth any reason why the admission of the photograph would constitute “a fundamental and
highly prejudicial error resulting in a miscarriage of justice” such that this Court should find
that an exception to counsel’s waiver exists.2

Nonetheless, separate from the issue of the admission of the “money ball”
photograph into evidence, Plaintiff’s arguments in support of her assertion that the “money
ball” photograph was “improperly use[d]” at trial ultimately fail.

Pursuant to Federal Rule of Civil Procedure 26, “a party must, without awaiting a
discovery request, provide to the other parties . . . a copy - or a description by category and
location - of all documents, electronically stored information, and tangible things that the
disclosing party has in its possession, custody, or control and may use to support its claims
or defenses, unless the use would be solely for impeachment.” Fed. R. Civ. P.
26(a)(1)(A)(ii) (emphasis added). ln addition, Rule 26 requires a party to provide “an

identification of each document or other exhibit . . . the party expects to offer [at trial] and

 

2 As the Court explains, infra, the use of the “money ball” photo was neither prejudicial nor
misleading, thereby supporting this Court’s Hnding that Plaintiff’s counsel’s failure to object is not subject to
the limited exception to a waiver.

12

 

those it may offer if the need arises”, except if that information will be used “solely for
impeachment.” Fed. R. Civ. P. 26(a)(3)(A)(iii). lf a party fails to timely provide the
information as required in Rule 26(a), “the party is not allowed to use that information . . . to
supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially
justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

“Substantive evidence is that which is offered to establish the truth of a matter to be
determined by the trier of fact. . . . lmpeachment evidence, on the other hand, is that which
is offered to discredit a witness to reduce the effectiveness of her testimony by bringing forth
evidence which explains why the jury should not put faith in her or her testimony.” Chiasson
v. Zapata GulfMar/ne Corp., 988 F.2d 515, 517 (5th Cir. 1993) (citing John P. Frank,
Pretr/a/ Conferences and Discovery - D/'sc/osure or Surpr/'se?, 1965 lns. Law J. 661, 664
(1965)) (internal quotation marks and brackets omitted).

The meaning of “solely for impeachment” contained within Rule 26(a) has been
subject to differing interpretations by federal courts. As recently explained by the D.C.
Circuit Court when analyzing the manner in which various Circuit Courts and District Courts
have applied Rule 26, “[i]n applying Rule 26(a)’s impeachment exception, some courts have
concluded that the impeachment exception is limited to evidence that has no potential utility
other than impeachment.” Stand/ey v. Edmonds-Leach, 783 F.3d 1276, 1283 (D.C. Cir.
2015) (collecting cases). However, “the Seventh Circuit has also held that undisclosed

evidence with both impeachment and substantive qualities may be presented at trial so long

13

 

 

 

as it is strictly used to impeach.” /d. (citing DeBias/'o v. l//. Cenf. R.R., 52 F.3d 678, 686 (7th
Cir.1995); Hamme/ v. Eau Ga//e Cheese Factory, 407 F.3d 852, 870 n. 13 (7th Cir. 2005)).
“Under either approach, the courts have focused on the word ‘solely’ and our sister circuits
have read that term strictly. See 8A CHARLES ALAN WR|GHT & ARTHUR R. M|LLER,
FED. PRAC. & PROC. ClV. § 2053 n. 57 (3d ed. 2014) (collecting cases).” /d. As further
explained by the D.C. Circuit Court:

The district court in Hayes v. Cha, 338 F.Supp.2d 470, 503-04 (D.N.J. 2004),
summarized the competing considerations On the one hand, the district court
acknowledged that some circuits, such as the Seventh Circuit in DeBias/o, 52
F.3d at 686, reject the proposition that “solely” means that the evidence can
have no substantive non-impeachment value. Hayes, 338 F.Supp.2d at 503.
Those courts reason that evidence used to attack a witness's credibility often
contains some substantive element, and reading Rule 26(a)’s “solely for
impeachment” exception to bar use of such evidence if not earlier disclosed
could “result in an erosion of evidence capable of warranting the impeachment
designation.” ld. (quotation omitted). On the other hand, the district court
recognized that such an approach “strikes at the heart of the amended rules’
broad intent” in favor of disclosure ld. “Automatic disclosure was adopted to
end two evils that had threatened civil litigation: expensive and time-consuming
pretrial discovery techniques and trial-by-ambush." ld. (citing Advisory
Committee Note on 1993 Amendments to subdivision (a) of Rule 26). A too
expansive reading of the impeachment exception “could cause a resurgence
of these evils.” ld.

Stand/ey, 783 F.3d at 1283-1284.

Although the Court in Hayes explained that “[a] too expansive reading of the
impeachment exclusion in 26(a) could cause a resurgence of these evils”, it tempered this
conclusion by further explaining that “[a] too narrow reading could encroach on an attorney's

trial preparation, another important element of the civil system.” Hayes, 338 F.Supp.2d at

14

 

503-504 (citing Hickman v. Tay/or, 329 U.S. 495, 67 S.Ct. 385, 91 L.Ed. 451 (1947)). As a
result of these considerations, the Hayes Court set forth the following balancing test:

A more balanced reading of the exclusion would take into consideration fairness

factors akin to those noted in the Konstantopou/os [v. Westvaco Corp., 112 F.3d

710 (3d Cir. 1997)] case, namely (1) the prejudice or surprise in fact of the party

against whom the information was offered, (2) the ability of that party to cure the

prejudice, and (3) the bad faith or wilfulness in withholding the information.
ld. at 504.

Here, the arguments set forth by P|aintiff, i.e. that the use of the “money ball”
photograph by Semenza’s counsel constituted unfair surprise, presented newly discovered
evidence, was prejudicial and misleading, was not properly used for impeachment, and was
the result of attorney misconduct by Attorney Goldberg, require consideration of the factors
set forth by the Court in Hayes.

P|aintiff first argues that she was unfairly surprised because “the money ball photo
was not timely presented to Plaintiff’s counsel in advance of trial, but rather on the very
morning Attorney Goldberg sought to question their client about it” and because “Attorney
Goldberg voiced his desire to use the photo at the one and only time in the trial in which

Plaintiff’s counsel were explicitly prohibited from communicating with their client.” (Doc.

450, ai 7-8).

15

 

 

 

 

ln support of this argument, P|aintiff relies on Federal Rules of Civil Procedure 26
and 37.3 (ld. at 7). However, P|aintiff entirely ignores Rule 26’s specific exclusion of
impeachment evidence from the pretrial disclosure requirements As discussed supra, the
“money ball” photograph need not have been disclosed if it was being offered by counsel
solely for impeachment purposes See Fed. R. Civ. P. 26(a)(3), 26(a)(1)(A).

Although it is undisputed that the “money ball” photograph was not disclosed until
after trial had commenced, and therefore well-after the time for the exchange of discovery
had passed, Plaintiff’s brief in support of her motion does not contend that Defendant
attempted to use the photograph as substantive evidence, nor has she offered any
explanation for why the photograph does not consist of proper impeachment evidence.

Here, Attorney Goldberg offered the “money ball” photograph in an attempt to
challenge Plaintiff’s credibility, both by placing Burdyn’s motives for bringing this lawsuit into
question and demonstrate any bias which may have influenced her testimony. Of note,
although the allegations at issue all involved events from 2004 to 2007, the jury was aware
that P|aintiff did not come fon/vard until 2012, which P|aintiff explained during her direct
examination was because “l didn’t feel anything was wrong. l didn’t feel like anything wrong
had happened, and l didn’t want to talk about it, either way.” (Trial Tr., January 31, 2017, at

219-220). Burdyn thereafter testified that she first approached a civil attorney, not any law

 

3 Plaintiffs brief in support of her motion cites to “Federal Rules of Evidence” 26 and 37 (see Doc.
450, at 7) although it is clear that P|aintiff intended to cite to the Federal Rules of Civil Procedur .

16

 

 

 

enforcement official, and that a friend “brought [her] to meet with [her attorneys].” (ld. at
220).4 Earlier on the second day of trial, P|aintiff had called as a witness Stephen Lowe, a
former police officer for the Borough of Old Forge from 2003 to 2008 (i'd. at 95). Lowe
testified that when Burdyn first told him about Semenza, Krenitsky, and Chiavacci, in 2011 ,
he told her they “could talk to an attorney” and that he referred her to a civil attorney who
“wasn’t interested in taking the case” and who he later admitted he knew did not practice
criminal law. (/d. at 103-104, 111).5 Plaintiffs testimony that she “didn’t feel like anything
wrong had happened”, the testimony that she did not speak to any lawyer prior to 2011, and
that she first approached civil attorneys rather than any law enforcement officer, prosecutor,
or other criminal lawyer, all raised a question with respect to Plaintiffs motives for bringing
the lawsuit, and specifically whether it was for financial gain.

Furthermore, throughout cross-examination, counsel for other Defendants similarly
attempted to place Plaintiff’s credibility at issue with respect to any financial motives that
she may have had in filing the present lawsuit. For example, prior to Attorney Goldberg’s
cross-examination, in response to questions posed by counsel for Old Forge Borough,

P|aintiff confirmed that she had met with another civil lawyer prior to hiring her current civil

 

4 Although P|aintiff explained that she first saw a civil attorney because she “didn’t know the
difference between civil and criminal” (Trial Tr., January 31, 2017, at 220), this explanation presented a
credibility issue for the jury to assess

5 Once again, although Lowe provided an explanation for why he did not approach any law
enforcement ocher, prosecutor, or other criminal lawyer in 2011 upon learning of Burdyn’s allegations the
veracity of this explanation was for the jury to assess

17

 

 

counsel, and later admitted that the first time she saw a psychiatrist for “anything relating to
these events [at issue in the lawsuit and the death of her stepfather]” was after she saw the
attorneys she hired in the present civil lawsuit. (Trial Tr., January 31, 2017, at 227, 243).

Attorney Goldberg’s use of the “money ball” photograph was offered to discredit
Burdyn to reduce the effectiveness of her testimony by bringing forth evidence which
attempted to explain why the jury should not put faith in her or her testimony, see Chiasson,
988 F.2d at 517. The use of the photograph was one of a number of attempts to impeach
P|aintiff by several of Defendants’ counsel by employing an often-used impeachment tactic
in civil trials, to wit, attempting to convince the jury that the plaintiff has ulterior motives for
bringing the lawsuit such as financial gain. lt is unclear how P|aintiff believes that an
attempt by one or more defendants to convince the jury that a plaintiff is not telling the truth
in order to obtain money is not a classic example of impeachment The photograph was not
used by Defendant’s counsel to attempt to establish the truth of a matter to be determined
by the trier of fact or any element of Semenza’s (or any other Defendants’) substantive
defenses, and P|aintiff has not asserted otherwise.

lt is clear that Rule 26 was designed, in part, to eliminate the element of “surprise” in
civil litigation See Becton Dickinson and Co. v. Tyco Hea/fhcare Gp. LP, 2006 WL 890995,
at *10 (D. Del. 2006). As such, “[s]urprise during trial, by major variance in theory of recovery
or defense, undisclosed until after the trial is unden/vay, is a long-established ground for

granting a new trial motion.” Sanford v. Critfenden Memoria/ Hosp., 141 F.3d 882, 886 (8th

18

 

 

Cir. 1998) (citing Perez-Perez v. Popu/ar Leasi'ng Renta/, lnc., 993 F.2d 281, 286-288 (1st
Cir. 1993); Twigg v. Norton Co., 894 F.2d 672, 674-675 (4th Cir. 1990); Conway v. Chem.
Leaman Tank L/'nes, lnc., 687 F.2d 108, 112 (5th Cir. 1982)).6 Cf. Kape/anski v. Johnson,
390 F.3d 525, 535 (7th Cir. 2004) (where Defendant was on notice that the trial was about his
alleged fraud, finding no unfair surprise where P|aintiff introduced a new theory of how the
fraud occurred). However, “surprise does not always warrant the granting of a new trial.
Courts will grant a new trial on the basis of ‘surprise’ only when it deprives the movant of a
fair hearing. Thus, a movant must show reasonably genuine surprise, that is inconsistent
with substantial justice, and resulted in actual prejudice.” Becfon, 2006 WL 890995, at *10
(internal citations, quotation marks, and brackets omitted). See also, Twigg, 894 F.2d at 674-
675; Genmoora Corp. v. Moore Bus. Forms, lnc., 939 F.2d 1149, 1156 (5th Cir. 1991); Brady

v. Chem. Constr. Corp., 740 F.2d 195, 200 (2d Cir. 1984).

 

5 in support of her position that “it is well-established that ‘unfair surprise' constitutes legitimate
grounds for ordering a new trial” (Doc. 450, at 7), P|aintiff cites to two cases: Genmoora Corporat/on v.
Moore Business Forms, /nc., 939 F.2d 1149 (5th Cir. 1991) and Conway v. Chemical Leaman Tank L/'nes,
lnc., 687 F.2d 108, 112 (5th Cir. 1982). Pursuant to Genmoora:

A new trial may be ordered when the testimony of an expert witness, who has not been
identihed prior to trial, results in prejudicial surprise “inconsistent with substantial justice.”
Conway v. Chemical Leaman Tank L/'nes, lnc., 687 F.2d 108, 111-12 (5th Cir. 1982). We
have “limited reversible error from unfair surprise,” however, “to situations where a
completely new issue is suddenly raised or a previously unidentified expert witness is
suddenly called to testify." /d. at 112. [Defendant] fails to meet this stringent test

939 F.2d at 1156. Although P|aintiff correctly cites Genmoora Corporation and Conway for the proposition
that unfair surprise may form the basis for a new trial, her reliance on these cases is unavailing where the
Fifth Circuit has made clear that the party moving for a new trial on the basis of unfair surprise must meet a
“stringent test” to establish that the surprise was both prejudicial and “inconsistent with substantial justice.”
P|aintiff has not set forth any explanation for how the “money ball” photograph constitutes “a completely
new issue” or how the use of the photograph at trial was inconsistent with substantial justice.

19

 

 

Here, it cannot be said that the “money ball” photograph introduced any new theory
or defense of which P|aintiff was unaware. As explained, the “money ball” photograph was
used solely for impeachment purposes and P|aintiff has not argued that the photograph
was offered as substantive evidence or that its use at trial introduced an unknown theory or
defense. For a defendant to argue at trial in a civil action that a plaintiffs decision to bring a
lawsuit is, at least in part, the result of a desire for money and that the plaintiffs trial
testimony should be evaluated in light of financial considerations is a common, if not
uniform, trial practice lndeed, the payment of money is the accepted, and expected, form of
compensation in almost any civil lawsuit, a fact of which counsel strive to ensure the jury is
aware. Although P|aintiff may have been surprised by Defendant’s use of the photograph,
P|aintiff has failed to establish that the use of this photograph was inconsistent with
substantial justice or resulted in any actual prejudice to P|aintiff, thus failing to meet the
“stringent test” set forth by numerous courts.

Final|y, it bears noting that the “money ball” photograph was not a document of
which P|aintiff had no knowledge or familiarity. Burdyn herself took the photograph and
posted it on both lnstagram and (as now asserted in Plaintiffs current motion) on Facebook.
Although Plaintiff’s counsel may have been surprised by the use of this document at trial, it
is undisputed that P|aintiff herself was familiar with this photograph and had posted it at

least twice on social media websites.

20

 

 

 

 

For these reasons, the Court finds that the “money ball” photograph was used “solely
for impeachment” and Semenza’s counsel did not have a duty under Rule 26 to disclose the
photograph to P|aintiff prior to the commencement of trial. Nor did the photograph
constitute “unfair surprise” such that P|aintiff is entitled to a new trial on that basis Plaintiffs
reliance on Rule 26 as a basis for this Court to find that she was “unfairly surprised”
because the photograph was not disclosed at an earlier time thus fails.

Next, although P|aintiff argues that the “money ball” photo was not properly used for
impeachment the basis for this reasoning is unclear. P|aintiff asserts that a review of
Attorney Goldberg’s cross-examination of Burdyn with respect to the “money ball”
photograph renders three things “abundantly clear”:

1) use of the money ball photo was permitted solely for impeachment purposes;

2) Attorney Goldberg agreed to limit his use of the photo accordingly; and 3)

P|aintiff not only confirmed that she was, in fact a golfer, but adamantly denied

that the photo had anything to do with Semenza or the incidents in question.

Nevertheless, use of the photo continued long after P|aintiff had been

unsuccessfully impeached with it. in fact it was inexplicably admitted into

evidence, and the phrase “money ball” soon grew into a rallying cry of sorts for

the entire Defense, the implication being that P|aintiff was merely out to cash
in on what were false allegations

(Doc. 450, at 12). 7 These assertions are largely without any factual or evidentiary support

in the trial record.

 

7 For the reasons discussed supra, Plaintiff"s assertion that the photo was “inexplicably admitted
into evidence” is plainly without merit in light of Plaintiffs counsel’s clear statement that he had “no
objection” to its publication and admission into evidence. The Court will not re-address that issue here.

21

 

 

 

As demonstrated in the quoted portion of Attorney Goldberg’s cross-examination of
P|aintiff, supra, while P|aintiff asserts that the “use of the photo continued long after P|aintiff
had been unsuccessfully impeached with it", the record reflects that Attorney Goldberg, after
having established a foundation for the authenticity of the “money ball” photograph,
engaged in cross-examination of P|aintiff with respect to the relationship of the photograph
to this action only briefly, asking only five questions During this cross-examination P|aintiff
testified that she was a golfer, posted the photograph because it “was a funny picture”, and
that while she was “not exactly sure the reasons for it”, that it was unrelated to Semenza
and the incidents in this case. Attorney Goldberg then ceased his cross-examination After
this questioning, the “money ball” photograph was only briefly referenced several times
during the evidentiary portion of the trial, and twice during closing arguments - once by

Attorney Goldberg, and once by Plaintiff’s counsel.8 Plaintiffs claim that the “phrase ‘money

 

3 For example, during Attorney Goldberg’s cross-examination of Defendant Krenitsky, the following
exchange took place:

Q. Were you in Court this morning when Ms. Burdyn was asked about something on
lnstagram that she published October 12, 2013, where she said, l found the money ball?
A. l was.

Q. How much time elapsed, between your guilty plea of September 12, 2013 and the October
12, 2013 publication?

A. Seems to be about one month.

(Trial Tr., February 1, 2017, at 192). Later that same day, Attorney Goldberg asked Plaintiffs mother Kyra
Czachor whether her daughter “express[ed] any interest in golf” in 2013, to which she replied in the
affirmativel (/d. at 246). Two days later, counsel for OFHEC referenced the “money ball” photograph when
asking Plaintiffs expert Dr. Ann Burgess if she was aware whether “Ms Burdyn had posted anything on her
electronic sites that would indicate that secondary gain was an issue?" (Trial Tr., February 3, 2017, at 84).
in response to this question and Burgess’s response in the negative thereto, on re-direct, Plaintiff"s
counsel, referencing the “money ball” photograph, elicited testimony from Dr. Burgess that “[money] would

22

 

 

 

ball’ soon grew into a rallying cry of sorts for the entire Defense” is unsupported rhetoric that
sharply departs from the actual events at trial, Although there is no doubt that counsel for
the defendants each attempted to place Plaintiff’s credibility at issue by suggesting that she
may be biased as a result of the possibility of obtaining money if she was successful in this
lawsuit, the “money ball” photograph was no more than a piece of a larger effort to discredit
Burdyn.

Attorney Goldberg’s cross-examination with respect to the “money ball” photograph,
and the subsequent passing references to that photograph, fail to convince this Court that
there is any evidentiary basis to support Plaintiff’s claims that the “use of the photo
continued long after P|aintiff had been unsuccessfully impeached with it”, that the “phrase
‘money ball’ soon grew into a rallying cry of sorts for the entire Defense”, or that P|aintiff was
unfairly harmed or prejudiced as a result of the limited use of this photograph.

Final|y, P|aintiff never objected on any basis during Attorney Goldberg’s cross-
examination of P|aintiff about the “money ball” photograph. As such, to the extent that
P|aintiff now argues that Attorney Goldberg did not use the photograph for impeachment
while cross-examining P|aintiff, this claim has not been preserved and P|aintiff has waived
the issue. See e.g., Wilson, 170 F.3d at 395 (where P|aintiff claimed that during her cross-

examination Defendant’s counsel improperly asked questions which implied that she was

 

never be the primary driver.” (ld. at 95). These afore-listed brief references to the “money ball” photograph
appear to be the only times this photograph was referred to during the evidentiary portion of the trial.

During the parties' closing statements the “money ball” photograph was referenced twice, first by
Attorney Goldberg and then by Plaintiff"s counsel during his rebuttal statement

23

 

 

 

 

negligent P|aintiff “failed to preserve this claim for appeal because [Plaintiffs] counsel did
not object to [Defendant’s] cross-examination of [Plaintiff]. . . .”).

For the aforementioned reasons, Plaintiffs argument that the “money ball”
photograph was “not used for impeachment” (Doc. 450, at 9) is without merit.

ln further support of her assertion that the Court “erred by permitting Defense
counsel to publish, and improperly use” the “money ball” photograph, P|aintiff argues that
the photograph was “prejudicia| and misleading” in violation of Federal Rule of Evidence
403. P|aintiff only dedicates one paragraph to support this assertion of prejudice, arguing
that “Defense counsel was, in effect permitted to represent to the jury that something as
innocent as a photo of a novelty golf ball taken at a golf course more than three (3) years
ago somehow constituted definitive ‘proof’ that P|aintiff had levied false claims of sexual
assault against the three (3) individual Defendants in the hopes of scoring a big payday.”
(Doc. 450, at 9).

Despite Plaintiff’s brief argument the probative value of the impeachment evidence,
i.e. the “money ball” photograph, was not substantially outweighed by a danger of unfair
prejudice, confusing the issues, or misleading the jury.

Under the Federal Rules of Evidence, evidence is relevant if “it has any tendency to
make a fact more or less probable than it would be without the evidence; and . . . the fact is
of consequence in determining the action.” Fed. R. Evid. 401. irrelevant evidence is not

admissible and relevant evidence is admissible unless othen/vise provided by the

24

 

Constitution, federal statute, Federal Rules of Evidence, or other rules prescribed by the
Supreme Court. Fed. R. Evid. 402. Relevant evidence may be excluded “if its probative
value is substantially outweighed by a danger of . . . unfair prejudice, confusing the issues,
[or] misleading the jury.” Fed. R. Evid. 403.

The Rule 403 balancing between the probative value of the evidence sought to be
excluded and the prejudicial effect if the evidence is admitted, is “at its core, an essentially
discretionary one that gives the trial court significant latitude to exclude evidence.” Johnson
v. Elk Lake Sch. Dist., 283 F.3d 138, 156 (3d Cir. 2002). See also, McKenna vl City of
Philade/phia, 582 F.3d 447, 461 (3d Cir. 2009) (“A trial court is afforded substantial
discretion when striking a Rule 403 balance with respect to proffered evidence.”) (internal
citation and quotation marks omitted). As such, to show an abuse of discretion, the party
asserting error “must show the district court's action was arbitrary, fanciful or clearly
unreasonable”, and the trial court's exercise of discretion will not be disturbed “unless no
reasonable person would adopt the district court's view.” Sfecyk v. Be// He/icopfer Textron,
lnc., 295 F.3d 408, 412 (3d Cir. 2002) (internal citations and quotation marks omitted); see
also, Bhaya v. Wesfinghouse E/ec. Corp., 922 F.2d 184, 188 (3d Cir. 1990) (“[A] trial judge's
decision to admit or exclude evidence under Fed. R. Evid. 403 may not be reversed unless

it is arbitrary and irrational.”) (internal citation and quotation marks omitted).9

 

9 As the Supreme Court explained:

25

 

Here, during the conference with counsel on February 1, 2017 to address the
“money ball” photograph, the Court suggested that this photograph was relevant to the
extent that it went to Plaintiff’s motive, and explained that Attorney Goldberg should be
allowed to inquire into the meaning of the photograph and if Burdyn “has an explanation
that in no way, suggests an interest in acquiring money, in connection with any matter, and
she presents it, it may very well be that Mr. Goldberg, at that point is concluded.” (Trial Tr.,
February 1, 2017, at 9). in assessing the prejudicial effect of the evidence, the Court noted
to Plaintiffs counsel that “everything that your opponent offers against you is prejudicial,
othenivise, the case wouldn't be a case, but it has to be unfairly prejudicial” and requested
that Plaintiff’s counsel explain why he believed this evidence was unfairly prejudicial. (ld. at
8). Neither during this conference, nor in Plaintiff’s brief in support of the present motion,
has P|aintiff offered any substantive argument for why this photograph was unfairly

prejudicial. Although the photograph may have affected the trier of fact’s assessment of

 

ln deference to a district court's familiarity with the details of the case and its greater
experience in evidentiary matters courts of appeals afford broad discretion to a district
court's evidentiary rulings This Court has acknowledged:
“A district court is accorded a wide discretion in determining the admissibility of
evidence under the Federal Rules Assessing the probative value of [the proffered
evidence], and weighing any factors counseling against admissibility is a matter first
for the district court's sound judgment under Rules 401 and 403....” United States v.
Abe/, 469 U.S. 45, 54, 105 S.Ct. 465, 83 L.Ed.2d 450 (1984).
This is particularly true with respect to Rule 403 since it requires an “on-the-spot balancing
of probative value and prejudice, potentially to exclude as unduly prejudicial some evidence
that already has been found to be factually relevant.” 1 S. Childress & M. Davis, Federal
Standards of Review § 4.02, p. 4-16 (3d ed. 1999).

Sprint/United Mgmt Co. v. Mende/sohn, 552 U.S. 379, 384, 128 S.Ct. 1140, 170 L.Ed.2d 1 (2008).
26

 

 

 

Plaintiff’s credibility, thereby lessening the impact of her testimony, this does not constitute
unfair prejudice. in October of 2013, P|aintiff had a civil suit pending against a number of
defendants including Krenitsky who had pleaded guilty just one month prior to the “money
ball” photograph being posted on lnstagram (see e.g., Trial Tr., February1,2017, at 192).
in addition, the photograph at issue had relevance for impeachment purposes because it
contained the cryptic caption that “l found the money ball! Lol”.

A Rule 403 balancing analysis thus demonstrates that the Court did not abuse its
discretion where the photograph’s relevance in placing Burdyn’s credibility and motives at
issue was not substantially outweighed by a danger of unfair prejudice to the plaintiff.

Furthermore, although P|aintiff characterizes the photograph as “innocent” and
argues that Semenza’s counsel was permitted to represent the photograph as “definitive
‘proof’ that P|aintiff had levied false claims” against the three individual Defendants these
assertions simply represent Plaintiff’s counsel’s opinion as to the meaning of the “money
ball” photographl The jury was presented with Burdyn’s testimony with respect to the
meaning and origins of the photograph and were free to believe or disbelieve Burdyn’s
explanation that she provided on cross-examination Nor is it clear why P|aintiff believes

that this photograph was somehow accepted by the jury as “definitive” proof that all of

27

 

Plaintiff’s claims were false, particularly when the jury found that Krenitsky and Chiavacci
had each committed battery against Burdyn.10

For the aforementioned reasons Plaintiff’s argument that the “money ball” photograph
was “prejudicial and misleading” in violation of Federal Rule of Evidence 403 fails

Aside from the other issues addressed with respect to the “money ball” photograph,
P|aintiff also asserts that following Burdyn’s testimony, “Plaintiff’s counsel discovered that
P|aintiff had simultaneously posted the exact same photo on her Facebook page as we|l,”
but that the photo on Facebook “clearly demonstrates that it was taken by P|aintiff at a golf
course while she and a friend were golfing.” (Doc. 450, at 8). As a result P|aintiff contends
that had this information “come to light earlier (and Plaintiffs counsel maintains it surely
would have had they been given adequate time to research the photo’s origins and/or
discuss it with their client)[, it] would have clearly and demonstrably refuted Defense
counsel’s assertion that the ‘money ball’ in the photo was not about golf, but rather
constituted a veiled declaration of Plaintiff’s intent to profit financially from the civil claims
she intended to file against the Defendants in this matter.” (ld.).

The standard for granting a new trial on the basis of newly discovered evidence
“requires that the new evidence (1) be material and not merely cumulative, (2) could not

have been discovered before trial through the exercise of reasonable diligence and (3)

 

10 Although the jury found that Krenitsky committed a battery against Burdyn, they found that his
acts were not the factual cause in bringing about harm to her. (Doc. 429, at 5-6).

28

 

would probably have changed the outcome of the trial.” Compass Tech., lnc. v. Tseng
Labs., lnc., 71 F.3d 1125, 1130 (3d Cir. 1995) (explaining that Rule 59 and Rule 60(b)(2)
share the same standard for granting relief on the basis of newly discovered evidence)
(citing Bohus v. Be/off, 950 F.2d 919, 930 (3d Cir. 1991)). A party moving for a new trial on
the basis of newly discovered evidence “bears a heavy burden[] which requires more than a
showing of the potential significance of the new evidence.” Bohus 950 F.2d at 930 (internal
quotation marks and citations omitted).

With respect to the first element the Facebook photograph/post is cumulative of the
lnstagram photograph The Facebook photograph at issue is the exact same photograph
posted on lnstagram, contains the same quote posted on the lnstagram page, “l found the
money ball! Lmao”11, and is dated October 12, 2013. (See Doc. 450-2). The only difference
between the lnstagram photograph/post and the photograph/post on Facebook is that the
Facebook post includes the following notation: “Nastasha Elena Burdyn with Stephen Lowe
at Pine Hills Country Club”. (ld.).12 Thus, the only additional information that this Facebook
post offers is that it places Burdyn at a country club at the time the “money ball” photograph

was posted. Although P|aintiff asserts that the Facebook photograph would have “clearly

 

11 The “money ball” photograph posted on lnstagram contained the caption “l found the money ball!
Lol [|aughing out loud]”. The Facebook photograph contained the caption “i found the money balll Lmao
[|aughing my ass off].” The terms “Lo|” and “Lmao" are indistinguishable for purposes of this analysis

12 in addition to the Facebook post containing the “money ball” photograph, P|aintiff also includes a
Facebook post showing that Burdyn was at Pine Hills Country Club on October 12, 2013 where she made
“3 best drives." (Doc. 450-2). This post adds nothing to this Court’s analysis where the Facebook “money
ball” photograph already demonstrates that P|aintiff was at this country club on that day.

29

 

and demonstrably refuted Defense counsel’s assertion that the ‘money ball’ in the photo
was not about golf", this reasoning is unsound. P|aintiff testified on cross-examination that
she was a golfer, had found the ball, and was holding it while she took a picture of it. (See
Trial Tr., February 1, 2017, at 84). Plaintiffs mother confirmed that P|aintiff was interested
in golf in 2013, when the photograph was posted. Even if P|aintiff had introduced evidence
that the photograph was taken at a golf course by P|aintiff while she was golfing, regardless
of Plaintiff’s location, it does not preclude the possibility that the photograph was a reference
to the lawsuit or the events surrounding the lawsuit This is particularly so where as
previously noted, the jury was aware that, in October of 2013, P|aintiff had a civil suit
pending against a number of defendants including Krenitsky who had just pleaded guilty
one month prior to the “money ball” post

lt further cannot be disputed that the Facebook photograph could have been
discovered before trial through the exercise of reasonable diligence. This photograph was
posted on both lnstagram and Facebook by P|aintiff herself in 2013. ln light of Plaintiffs
assertion in another portion of her brief in support of this motion that “all other references
[except the “money ball” photograph on lnstagram] to Plaintiffs presence on social media
throughout the entire course of these proceedings pertained to her Facebook page” (Doc.
450, at 13), it is apparent that Plaintiff’s counsel were not unaware of Plaintiffs Facebook
page or unable to access its contents whether by themselves or through P|aintiffl

Nonetheless, even affording P|aintiff every benefit and taking as true that counsel was

30

 

unaware that the lnstagram photograph would be used on cross-examination and therefore
assuming that Plaintiff’s counsel had no reason to search for this photograph on Facebook
or other social media site, Plaintiffs counsel had ample time to discover the Facebook
photograph during the course of the trial and to discuss the lnstagram photograph and
Facebook photograph with their client Attorney Goldberg’s cross-examination of Burdyn
wherein he first referred to the “money ball” photograph, occurred on Wednesday, February
1, 2017, during Plaintiff’s case-in-chief. At the conclusion of Defendants’ cases on Monday,
February 6, 2017, the Court asked Plaintiff’s counsel whether they “have any rebuttal
evidence”, to which Plaintiff’s counsel responded “[w]e do not, Your Honor.” (See Trial Tr.,
February 6, 2017, at 62). By that time, Plaintiffs counsel had sufficient time to “research the
photo’s origins and/or discuss it with their client” and could have called Burdyn on rebuttal to
attempt to further explain the photograph at issue and introduce the photograph on
Facebook that P|aintiff now asserts proves the lnstagram “money ball” photograph was only

about golf, and not the lawsuit.13

 

13 ln Defendant Semenza’s Brief in Opposition to Plaintiff"s Motion for a New Trial, he properly
notes that “[o]nce the Defense rested, Plaintiffs counsel could have retrieved Plaintiff"s posting from
Facebook and offered it to explain the timing of the photograph but elected not to." (Doc. 454, at 9). in
response to this argument Plaintiffs Reply brief merely asserts that “the proverbial cat was out of the bag
as the jury had heard ad nauseam about the lmoney baii.”’ (Doc. 456, at 10). Not only is Plaintiffs
characterization of any discussion of the photograph as “ad nauseam" highly questionable in light of its
passing reference only three times prior to Plaintiffs opportunity to present rebuttal, Plaintiffs assertion
illustrates that the decision not to address the “money ball” photograph during the evidentiary portion of the
trial was strategic and not due to an inability to locate the Facebook photograph or to discuss the
photograph with Burdyn.

Plaintiffs decision to not address the purported meaning of the “money ball” photograph, either in
its lnstagram or Facebook form, also hurts Plaintiffs earlier assertion of “unfair surprise” as a basis for the
photograph’s exclusion Even crediting P|aintiff that she was surprised by the Defendant’s use of this

31

 

For similar reasons it cannot be said that the introduction or admission of the
Facebook photograph at trial would “probably have changed the outcome of the trial.” The
Facebook photograph only serves to show where Plaintiff was when the photograph was
posted. lt does not establish that the “money ball” photograph was only a reference to golf
or that it was unrelated to the lawsuit or the events surrounding the lawsuit.14 ln addition,
Plaintiff explained at trial that she was a golfer, an assertion confirmed by her mother, and
that the photograph at issue was related to golf and not the lawsuit An additional post
confirming that she was at a country club the day that the photograph was posted, does not
make it “probable” that the outcome of the trial would have been different but for the jury
not knowing where Plaintiff was when the “money ball” photograph was posted.

ln light of the aforementioned analysis Plaintiff has failed to meet her “heavy burden”
of establishing that she is entitled to a new trial on the basis of newly discovered evidence,
i.e., the Facebook photograph,

Final|y, Plaintiff contends that Semenza’s counsel, Attorney Goldberg, engaged in
attorney misconduct The basis for this serious accusation appears to be that Attorney

Goldberg’s conduct “intentional or othen/vise, led to the improper use and/or

 

photograph during cross-examination Plaintiff had the ability to overcome this surprise, and any resulting
prejudice, through re-direct and rebuttal.

14 The Court notes that the additional information contained in the Facebook post indicates that
Plaintiff was with Stephen Lowe at the time the photograph was posted, the individual who the jury had
previously heard referred Plaintiff to a civil attorney upon hearing Plaintiffs allegations against the individual
defendants arguably rendering it even less probable that this Facebook post would “have changed the
outcome of the trial.”

32

 

 

 

mischaracterization of the money ball photo at trial, and . . . said photo colored the jury’s
impression of the Plaintiff and/or the merits of her claims . . (Doc. 450, at 13). Although
Plaintiff’s counsel admits that they “ha[ve] no way of proving that Attorney Goldberg (or his
co-counsel) knew that the alternate Facebook version of the money ball photo existed, or
that he elected to put forth the lnstagram version because it was the only one that would
give credence to the false narrative that Plaintiff was only out for money," Plaintiff’s counsel
states that “all other references to Plaintiffs presence on social media throughout the entire
course of these proceedings pertained to her Facebook page.” (ld.).

The District Court “is entrusted with wide discretion in matters relating to the conduct
of counsel during trial” and a new trial due to attorney misconduct should be granted “only
where the allegedly improper statements or conduct make it ‘reasonably probable’ that the
verdict was influenced by the resulting prejudice.” Forrest v. Beloit Corp., 424 F.3d 344,
351-352 (3d Cir. 2005) (citing Greenleaf v. Garlock, 174 F.3d 352, 363-364 (3d Cir. 1999);
Greate Bay Hote/ & Casino v. Tose, 34 F.3d 1227, 1236 (3d Cir. 1994)).15 To establish

entitlement to a new trial, “the party seeking a new trial must demonstrate that the attorney's

 

15 See a/so, Fineman v. Armstrong World /ndus., lnc., 980 F.2d 171 (3d Cir. 1992):

fl' he Third Circuit’s] standard of review with respect to the award of a new trial for prejudicial
conduct by counsel is deferential. “We recognize that the trial judge has considerable
discretion in determining whether conduct by counsel is so prejudicial as to require a new
trial.” Draper v. Airco, lnc., 580 F.2d 91, 94 (3d Cir. 1978) (citations omitted). Because the
trial judge was present and able to judge the impact of counsel's remarks we defer to his
assessment of the prejudicial impact

/d. at 207.
33

 

conduct constitutes misconduct and not merely aggressive advocacy, and that the
misconduct is prejudicial in the sense of affecting a substantial right in the context of the
entire trial record.” Lucent Techs., lnc. v. Newbridge Networks Corp., 168 F.Supp.2d 181,
260 (D. Del. 2001) (citing 12 James Wm Moore et al., Moore's Federal Practice, §
59.13[2][C] (3d ed. 2000)). New trials on the basis of attorney misconduct are generally
only granted where that misconduct was pervasive. Vandenbraak v. A/iieri, 2005 WL
2673858, at *2 (D. Del. 2005) (collecting cases), aff’d 209 F.App’x 185 (3d Cir. 2006)(“we
have consistently held that the amount of alleged improprieties matters for determining
whether it is reasonably probable that counsel's arguments are prejudicial.”).

As this Court has previously explained in this memorandum opinion, the “money ball”
photograph was used for impeachment purposes and not subject to mandatory disclosure
prior to trial pursuant to Rule 26 and the record reflects that Attorney Goldberg’s use of the
photograph and subsequent references to it did not exceed the bounds of zealous or
aggressive advocacy expected of an attorney in service to his client. For Plaintiff to suggest
that Attorney Goldberg engaged in misconduct because he used Plaintiff’s lnstagram
photograph instead of “the alternate Facebook version of the money ball photo”, asks this
Court to find misconduct where none exists Plaintiff asks this Court to divine Attorney
Goldberg’s knowledge of the existence of the Facebook photograph without any factual
support where Plaintiff’s counsel themselves profess to being unaware of that photograph.

At trial, Attorney Goldberg questioned Burdyn on a number of issues and his questioning of

34

 

 

 

Burdyn with respect to the photograph constituted a relatively brief portion of his cross-
examination.16 Following his cross-examination of Burdyn, Attorney Goldberg again only
briefly referenced the “money ball” photograph. Attorney Goldberg did not make any
inflammatory or improper statements about this photograph during the trial or
mischaracterize this evidence. Looking at Attorney Goldberg’s questions and comments
relating to the “money ball” photograph as a whoie, his actions do not even approach
misconduct let alone “pervasive” misconduct that may entitle a party to a new tria|.

For these reasons as well as those set forth in addressing Plaintiffs other
arguments with respect to the “money ball” photograph, the Court finds that Attorney
Goldberg did not engage in any attorney misconduct

For the foregoing reasons Plaintiff’s motion for a new trial on the basis that the “Court
erred by permitting Defense counsel to improperly use, publish and admit into evidence a
previously undisclosed photograph” (Doc. 450, at 6) will be denied.

B. The Testimony of Kimberly Buggey Davies

Plaintiff next argues that “[t]he Court erred by not permitting Plaintiffs counsel to
impeach witness Kimberly Buggey Davies.” (Doc. 450, at 13). According to P|aintiff,
Kimberly Buggey Davies (hereinafter “Davies”), “had previously provided, both via sworn

statement and deposition pertinent information regarding such things as her own personal

 

16 Attorney Goldberg’s initial cross-examination of Plaintiff spans 42 pages of the trial transcript
(See Trial Tr., February 1, 2017, at 43-85). All questions related to the “money ball” photograph are found
on the last four pages of Attorney Goldberg’s cross-examination (See id. at 81-85).

35

 

 

 

belief that Semenza and Plaintiff had a sexual relationship, and that Semenza, while police
chief, had often wielded his power improperly by ordering his subordinates to ‘fix’ parking
and traffic citations for certain individuals and by threatening to alter the schedules of
anyone who did not obey his commands.” (ld. at 13-14). However, Plaintiff asserts that
“when Mrs. Davies denied these earlier statements which she made under oath, Plaintiffs
counsel was not permitted to impeach her with her previous testimony.” (ld. at 14).

Despite Plaintiffs assertion that she was denied the opportunity to impeach Davies
her brief in support of the present motion does not cite to any specific portion of the record
in support of this argument; nor could it as a careful review of the record demonstrates that
Plaintiff’s broad assertion is unsupported by any of the events at trial.

On January 31, 2017, the second day of trial, Plaintiff called Officer Kimberly Buggey
Davies as a lay witness Prior to taking the witness stand, counsel for the Borough of Old
Forge requested a sidebar conference for an offer of proof. During the sidebar
conversation Plaintiff’s counsel explained:

[Davies] gave a statement to the State Police, said multiple things She

believed, as a reasonable woman that Semenza and my client were having

sex. She overheard ofhcers in the police department say that she was having
sex. She heard fire department members --

Officers in the police department saying that they were having sex. She heard
fire department members say the same thing. And l think it's very relevant to
Mr. Semenza’s position that he has done nothing, and, frankly, when she was
deposed, she said she never heard or saw anything, which is in complete
contradiction to her witness statement . . .

36

 

(Trial Tr., January 31, 2017, at 45-46).

in response to this offer of proof, and counsel for Old Forge Borough’s objection that
Plaintiff’s counsel was attempting to “elicit multiple hearsay from Ms. Davies” as well as
“opinion testimony from her that’s not factually based”, the Court engaged in the following
exchange with Plaintiff’s counsel:

The Court: Well, Mr. Slocum, l'm not going to preclude you from calling Ms.

Buggey [Davies], but to the extent that her testimony is that she overheard

things or heard things or formed a belief, those are going to be objectionable,

l'm putting you on notice, in the interest of giving you a fair shot here.

l think Mr. Coleman's objections are well-taken

Attorney Slocum: What about for impeachment purposes when l asked her

directly and she denied, and she's giving statements to the State Police that

say the contrary?

THE COURT: lf you ask for a statement and she denies it and you have

something that is in fact a basis to impeach her, you can try and do it, that’s

not what l'm talking about here right now.

(ld. at 46-47).

Despite the Court’s statement that Plaintiff’s counsel could try to impeach Davies if
counsel had a basis for doing so, broadly construing Plaintiff"s arguments with respect to
Davies Plaintiff appears to now assert that she was prevented from impeaching Davies with
respect to prior statements she made about “her own personal belief that Semenza and

Plaintiff had a sexual relationship, and that Semenza, while police chief, had often wielded

his power improperly by ordering his subordinates to ‘fix’ parking and traffic citations for

37

 

 

 

certain individuals and by threatening to alter the schedules of anyone who did not obey his
commands.” (Doc. 450 at 13-14).

At trial, Davies testified that she had been a police ocher with the Borough of Old
Forge since 2003 and that she was a patrol ofhcer for the Borough from 2004 to 2007, at
which time she became full-time and worked the night shifts from 2007 to 2012. (Trial Tr.,
January 31, 2017, at 48, 49, 51). Davies explained that she knew Burdyn by virtue of Davies’
employment as a police officer and Burdyn’s position as a fire fighter. (ld. at 49, 68-69).

The Court first turns to Plaintiff’s assertion that “Semenza, while police chief, had
often wielded his power improperly by ordering his subordinates to ‘fix’ parking and trach
citations for certain individuals and by threatening to alter the schedules of anyone who did
not obey his commands”, and that Plaintiff was in some way prevented from impeaching
Davies on this issue. At trial, Davies testified that she did not have any disagreements with
Semenza; did not have any issues with Semenza with respect to her schedule and did not
“remember or recall” whether any of the other officers had issues with Semenza regarding
scheduling (Trial Tr., January 31, 2017, at 52-53; see also, id. at 56). Following this
testimony by Davies Plaintiff’s counsel requested that she read to herself a portion of
Plaintiff’s Exhibit 41-A17. At that time, the Court asked counsel whether he was “going to lay

a foundation for the introduction of this [document]”, to which Plaintiff’s counsel responded

 

17 A review of Plaintift”s exhibit list shows that Plaintifl”s Exhibit 41-A was Davies’ interview with the
Pennsylvania State Po|ice on May 8, 2012.

38

 

 

 

that he was “just trying to refresh her recollection” (ld. at 53). Counsel then asked whether
this document “refresh[ed her] recollection as to whether or not [she] had issues with Mr.
Semenza and [her] schedule.” (ld. at 53-54). in response, Davies testified:

Mrs Davies: l wouldn't say l had issues l would say that at night when l

worked the night shift l was kind of the commander, so l was in charge of the

other guys under me that you know, it was basically, Get these guys to do what

they need to do at night

Attorney Slocum: So the people under you had issues with scheduling, is that
what you’re saying?

Mrs. Davies: No, with him stating to me that you know, Don' t make me change

your schedule, it was the other officers under me that were part-time officers

that l was kind of` in charge of to make sure everything ran smoothly, you know,

basically, to get them to get up and do their job at night and not just sit in the

station or, you know, get them out to patro|, get them out to see what’s going

on in the town.

(ld. at 54). Although Plaintiffs counsel then asked several follow-up questions at no time
did he attempt to impeach Plaintiff with the document that he asked her to read or with any
other document or prior testimony.

With respect to Davies’ testimony about “parking and traffic citations” and Semenza’s
purported threats to “alter the schedules of anyone who did not obey his commands”,
Davies testified at trial that she “didn’t deal with parking tickets" and did not know whether
any ofhcers were asked to make sure that parking tickets did “not make it to the magistrate
[judge’s office]” (Trial Tr., January 31, 2017, at 57). However, Davies testified that she

“heard officers say that their traffic citations never went down” but that she “never personally

had a problem with any of [her] citations.” (ld. at 58). Davies further denied that Semenza

39

 

 

 

ever asked her to alter any reports that she drafted, including those which related to him.
(ld. at 58-59). At no time during Plaintiff’s counsel’s questioning on these issues did he
attempt to impeach Davies with any “sworn statement and deposition” by her, despite
counsel’s current claims that he was prohibited from so doing (Doc. 450, at 13-14).

Final|y, to the extent that Plaintiff asserts that she was prevented from impeaching
Davies with respect to prior statements she made about “her own personal belief that
Semenza and Plaintiff had a sexual relationship", the record reflects that once again,
Plaintiff’s counsel never attempted to impeach Davies at trial on any statement she made
about her knowledge, or lack thereof, of any relationship between Semenza and Burdyn. At
trial, Davies testified that she had seen Burdyn interact with Semenza and had seen Plaintiff
in a borough police cruiser with Semenza on “[m]aybe a few occasions.” (Trial Tr., January
31, 2017, at 59, 60, 62). Davies further testified that she never heard Semenza say anything
inappropriate about Plaintiff and that she never saw any inappropriate actions between
Semenza and Burdyn. (ld. at 63). At no time during counsel’s direct examination of Davies
on this issue did he reference any past testimony or statements by Davies or attempt to
impeach her with such evidence.

Following Defense counsels’ cross-examination of Davies Plaintiff’s counsel
requested a side-bar prior to beginning his re-direct. At that time, the following exchange
took place:

Attorney Slocum: When she was interviewed by the Pennsylvania State
Police, she stated that she believed Semenza and my client were having sex.

40

 

 

You previously ruled that was an opinion and was not admissible. ljust want to 4
raise my objection to the Court and under 701, it's opinion testimony, it doesn't
require scientific evidence, it's her personal feeling, based upon things she saw

and observed , and l should be able to ask that question

The Court: Well, Mr. Slocum, my approach to this is not because it requires a

professional opinion my objection is that she has never indicated any

foundation for her belief, and her testimony, just now, hasn't done it. if you want

to try, you go right ahead, but you do it at your own peril. Gentlemen, a belief,

without any basis is absolutely inadmissible

Attorney Slocum: Without asking the question -

The Court: You can't build the basis -- you can ask your question as l said,

ask your question and if it's unobjectionable, then you can ask her the

question But l'm not simply going to allow you to say, Did you believe

something? lt's not enough. You need a foundation for her belief, l'm not letting

her belief in as part of the foundation
(Trial Tr., January 31, 2017, at 74-75).

On redirect, when Plaintiffs counsel asked Davies whether she had ever seen (1)
Semenza and Burdyn “interact alone in the police department”; (2) Semenza and Burdyn
kiss each other; (3) or Burdyn sit on Semenza’s lap, Davies responded in the negative. (ld.
at 76). Plaintiff’s counsel did not thereafter attempt to impeach Davies with any prior
inconsistent statement wherein she indicated any personal knowledge of any of the afore-
mentioned subjects

Here, the record reflects that at no time did the Court prohibit Plaintiff"s counsel from
attempting to impeach Davies “with her previous testimony” when Davies “denied [her]

earlier statements which she made under oath” (Doc. 450, at 14). lnstead, the Court

specifically told Plaintiff’s counsel that “[i]f you ask for a statement and [Davies] denies it

41

 

and you have something that is in fact a basis to impeach her, you can try and do it.” (Trial
Tr., January 31, 2017, at 47). Prior to Plaintiffs counsel’s redirect, the Court only explained
to counsel the fundamental rules of evidence that a witness must have personal knowledge
of the matter upon which she is being asked to testify and that a lay witness’s testimony in
the form of an opinion must be rationally based on that witness’s perception See Fed. R.
Evid. 602, 701 .18 The Court in no way precluded Plaintiff’s counsel from attempting to
impeach Davies with her prior testimony or statements nor did the Court rule on the
admissibility of any prior testimony or statements Plaintiff cannot now assign error to the
Court for not permitting counsel to ask certain questions when counsel never sought to ask

those questions at trial or impeach the witness with any prior inconsistent statements

 

18 The Third Circuit recently explained the contours of Rule 701 as follows:

Rule 701 means that a witness is only permitted to give her opinion or interpretation of an
event when she has some personal knowledge of that incident The objective of such
testimony is to put “‘the trier of fact in possession of an accurate reproduction of the event.”’
in other words “‘lay opinion testimony is permitted under Rule 701 because it has the effect
of describing something that the jurors could not otherwise experience for themselves by
drawing upon the witness's sensory and experiential observations that were made as a hrst-
hand witness to a particular event.”’ This rule recognizes the reality that “eyewitnesses
sometimes find it difficult to describe the appearance or relationship of persons the
atmosphere of a place, or the value of an object by reference only to objective facts.”
According|y, it permits witnesses “to testify to their personal perceptions in the form of
inferences or conclusory opinions”

lmportantly, the rule is carefully designed to exclude lay opinion testimony that “amounts to
little more than choosing up sides or that merely tells the jury what result to reach.” . . . .

United States v. Fu/ton, 837 F.3d 281, 291-292 (3d Cir. 2016) (footnotes omitted). At trial, this Court
allowed Plaintiff"s counsel to attempt to elicit testimony from Davies demonstrating that she had personal
knowledge for any belief that there was an inappropriate sexual relationship between Semenza and
Burdyn. Davies did not offer any testimony which could lay a foundation for such a belief, thus preventing
Plaintiff from questioning Davies about any personal beliefs on this issue.

42

 

 

For the foregoing reasons the Court will deny Plaintiffs motion for a new trial on the
basis that the Court erred by not permitting Plaintiff’s counsel to impeach witness Kimberly
Buggey Davies

C. The Testimony of Lawrence Enderline

With respect to purported trial errors which would require the grant of a new trial,
Plaintiff last argues that the Court erred “by not allowing [Plaintiffs witness] Lawrence
Enderline to testify.” (Doc. 450, at 14). Specihcally, Plaintiff asserts that Enderline should
have been allowed to testify as to a statement he said he heard in the fall of 2008 wherein
“he heard Semenza proclaim that he wanted Plaintiff to ‘come here’ because he ‘wanted to
fuck her’.” (ld. at 15). Plaintiff argues that:

the statement in question was relevant because it spoke to Semenza’s state of

mind, and because it very well could have been interpreted as evidence that

an improper relationship existed previously. Furthermore, this statement

directly contradicted Semenza’s ongoing and steadfast denial that he had ever,

at any point said or done anything improper to P|aintiff, and any question as to

the relevance of the statement and its correlation if any, to the acts alleged

should have been decided by the trier-of-fact, not This Court
(/d.).19

ln the afternoon of the second day of trial, the Court held a conference outside the

presence of the jury after being advised that “there is a request for an offer of proof’ with

 

19 The Court notes that Plaintiff’s argument that the Court erred “by not allowing Lawrence
Enderline to testify” does not cite to any case law or point the Court to any Federal Rule of Evidence or
other legal authority which may support the admission of the statement in question This is a continual
problem throughout Plaintiffs brief in support of her motion for a new trial and leaves this Court to
frequently guess the precise legal basis for Plaintiffs arguments both here and in support of her other
asserted grounds for a new trial.

43

 

 

respect to Lawrence Enderline, the next witness that Plaintiff intended to call. (Trial Tr.,
January 31, 2017, at 135). At that time, Plaintiff’s counsel explained that “[t]he testimony l’d
like to bring in is he [Enderline] heard Defendant Semenza say [about Burdyn], Hey, l
haven't seen you for a while. l want to ‘f’ you, come over here and sit on my lap, l want to ‘f
you right now.” (ld.). Plaintiff’s counsel argued that these statements made in 2008,
“would apply to the harassment charges as well as Mr. Semenza’s denial of the underlying
allegations.” (ld.).20

The Court thereafter held a hearing wherein Enderline was sworn-in outside the
presence of the jury to provide the Court with the testimony that he intended to offer at trial,
and specifically “what he heard, who said it and when he heard it.” (ld. at 138-139). During
the hearing, Enderline testified that in the fall of 2008:

We had come back from a call one day, and [Burdyn] came to the door, she

was coming for a check, and [Semenza] said -- she came in the door and he

said, Hey, l haven't seen you in a while, come on over, sit down on my lap, l
want to fuck you.

 

20 in October, 2015, Semenza pleaded guilty in state court to Harassment (18 Pa.C.S.A. §
2709(a)(7)), a misdemeanor in the third degree. At the time of the guilty plea, Semenza admitted that
“between November of 2004 and March of 2006 in Lackawanna County, [he] did with the intent to annoy,
harass or alarm another communicate repeatedly with [Burdyn], a minor female, in a manner which served
no legitimate purpose.” (Doc. 258, at Ex. J).

While Semenza pleaded guilty to Harassment under 18 Pa.C.S.A. § 2709(a)(7), it should be noted
that another subsection of the Harassment statute, 18 Pa.C.S.A. § 2709(a)(4), states that the person
“communicates to or about such other person any lewd, lascivious threatening or obscene words
language, drawings or caricatures” Thus, although Semenza pleaded guilty to communicating with Burdyn
“in a manner which served no legitimate purpose”, the charge to which Semenza pleaded guilty does not
encompass communications consisting of “lewd, lascivious threatening or obscene words [or] language",
thus further weakening Plaintiff’s argument that Enderline's testimony “would apply to the harassment
charges.”

44

 

(Trial Tr., January 31, 2017, at 139-140).
After hearing Enderline's testimony and the respective arguments of counsel, the
Court made the following determination

l've given consideration to it, l understand what the statement is My
determination is not based on the fact that it's a boorish statement although, it
certainly is but essentially, l don't see an exception within [Fed. R. Evid.] 404
to allow it, and when l do the essential balancing test under [Fed. R. Evid.] 403,
its relevance in this case is minimal, largely, because, at this point Ms. Burdyn
is 19 years old, nor does it have anything -- and by reasonable inference --
nothing in that statement by reasonable inference indicates prior activity by Mr.
Semenza. if it did, | would let it in.

And thirdly -- or, at least l would consider letting it in but there's not enough
there, there's not enough here to show me that this has any bearing on the
events in question We all understand, at this point in this case, we all
understand what the relevant time period is do we not? lt's 2004 to 2007. Now,
if someone disagrees tell me now.21

So a statement in 2008 or 2009 that doesn't have any indication of a reflection
back, other than l haven't seen you in a while, which in and of itself, is entirely
innocuous is not going to be admissible. So to the extent you’re calling Mr.
Enderline for that purpose, l'm not allowing it.
(ld. at 146-147).
As previously explained, the Rule 403 balancing between the probative value of the
evidence sought to be excluded and the prejudicial effect if the evidence is admitted, is “at

its core, an essentially discretionary one that gives the trial court significant latitude to

exclude evidence.” Johnson 283 F.3d at 156. The party asserting error must therefore

 

21 The Court’s statement that the relevant time period was 2004 to 2007 was not disputed by
anyone. See also, infra, at n 22.

45

 

“show the district court's action was arbitrary, fanciful or clearly unreasonable”, and the trial
court's exercise of discretion will not be disturbed “unless no reasonable person would
adopt the district court's view.” Stecyk, 295 F.3d at 412.

This Court in exercising its discretion in conducting a Rule 403 balancing analysis
did not err in determining that Enderline’s testimony with respect to what he heard Semenza
say in 2008 should be excluded. The probative value of this specific testimony by Enderline
was substantially outweighed by a danger of unfair prejudice, confusing the issues, and
misleading the jury. Here, the testimony with respect to Semenza’s statement was of little
probative value. The allegations at issue during the trial concerned purportedly
inappropriate conduct by Semenza, Krenitsky, and Chiavacci from 2004 to 200722, and the
Old Forge Borough and OFHEC’s actions or inaction relative to that conduct during that
time period. Further, Enderline’s testimony, that Semenza stated that he “want[ed] to fuck"
Plaintiff was both prospective and a statement of intent in addition to being made when
Plaintiff was 19, and therefore no longer a minor. lmportantly, despite Plaintiffs counsel’s
argument during the hearing that the statement “implies [Semenza] has in the past” done
something and that “[y]ou wouldn't make a statement like that to someone you haven't

already had such contact with” (Trial Tr., January 31, 2017, at 143), Plaintiff"s counsel later

 

22 Plaintiffs Amended Complaint only alleged violations by Chiavacci, Semenza, and Krenitsky
from 2004 to 2007. The sexual assault by Chiavacci occurred on or about July 10, 2004. (Doc. 179, at1j
18). The allegedly inappropriate contact with Semenza began in 2004 and “[i]n or about 2007, during
Plaintiff’s senior year of high school, as Plaintiff neared the age of eighteen (18), Semenza’s sexual
advances towards Plaintiff began to fade and eventually ended.” (ld. at1] 77). With respect to Krenitsky,
Plaintiffs allegations of sexual misconduct were limited to the Hrst six months of 2005. (ld. at 1j1i 81, 85).

46

 

admitted that there would be no testimony that Semenza and Burdyn ever engaged in
sexual intercourse (ld. at 146). in light of these considerations Enderline’s testimony
presented a substantial risk of unfair prejudice and confusing the issues by presenting the
jury with an alleged statement made in 2008, after Plaintiff was no longer a minor and
outside the relevant time period, which did not reference or imply past misconduct but
rather demonstrated boorish and inappropriate behavior which may have improperly
influenced the jury. See e.g., Bhaya, 922 F.2d at 188 (“Evidence that a party committed
wrongs other than those at issue in a case often creates a danger of ‘unfair prejudice’
because such evidence may influence a jury to return a verdict based on a desire to punish
for the other wrongs.”). Testimony regarding Semenza’s purported statement also
presented a danger of misleading the jury as it was prospective in nature, not retrospective,
and did not clearly relate to the allegations at issue in this action i.e., whether Semenza
engaged in inappropriate sexual conduct with Burdyn from 2004 to 2007. For these
reasons the Court did not err in excluding Enderline’s testimony with respect to what he
heard in the fall of 2008 pursuant to Rule 403.

Exclusion was also warranted under Federal Rule of Evidence 404. Pursuant to
Rule 404, character evidence is not admissible to prove that on a particular occasion the
person acted in accordance with the character or trait. Fed. R. Evid. 404(a)(1). Similarly,
“evidence of a crime, wrong, or other act is not admissible to prove a person's character in

order to show that on a particular occasion the person acted in accordance with the

47

 

 

character.” /d. at 404(b)(1). However, this evidence “may be admissible for another
purpose, such as proving motive, opportunity, intent preparation, plan knowledge, identity,
absence of mistake, or lack of accident." Fed. R. Evid. 404(b)(2). Nonetheless, evidence
that is relevant pursuant to Rule 404(b) is still subject to the general strictures limiting
admissibility under other federal rules of evidence, including Rule 403. See Huddleston v.
United States 485 U.S. 681, 687-688, 108 S.Ct. 1496, 99 L.Ed.2d 771 (1988) (if evidence is
offered for “a proper purpose [under Rule 404(b)], the evidence is subject only to general
strictures limiting admissibility such as Rules 402 and 403”); Becker, 207 F.3d at 189
(setting forth a four-prong test to determine admissibility of Rule 404(b) evidence, including
that “its probative value must outweigh its prejudicial effect under Rule 403”)). Thus, even if
Enderline’s statement were otherwise admissible under Rule 404, the Court’s determination
that Enderline’s statement was inadmissible under Rule 403 precluded Enderline’s
testimony on this issue.

ln addition Plaintiff “point[s] out that Mr. Enderline was actually permitted to testify
about the statement in question at Semenza’s criminal trial” and argues that “[i]f this
testimony was deemed relevant and probative enough so as to be used against Semenza
when his very liberty was at stake, surely it should have been allowed at his civil trial, where
both the stakes and the ultimate burden of proof were significantly less.” (Doc. 450, at 15).
Apart from the fact that unlike here, Semenza’s state court criminal trial was governed by

the Pennsylvania Rules of Criminal Procedure and Pennsylvania Rules of Evidence, Plaintiff

48

 

 

offers no authority for the proposition that this Court is either bound by, or should consider
persuasive, an evidentiary ruling by a state court judge in a criminal trial, nor does Plaintiff
state whether there was even any objection to Enderline’s state court testimony.

For the foregoing reasons Plaintiff’s motion for a new trial on the basis that “the
Court erred by not allowing Lawrence Enderline to testify” will be denied.

D. The Motion to Dismiss

Plaintiff’s final assertion of error is directed at this Court’s Order and Memorandum
Opinion (Docs. 175, 176), dated July 1, 2015, wherein the Court granted in part and denied
in part Defendant Old Forge Borough’s motion to dismiss Specifically, Plaintiff argues that
the Court erred by dismissing Count V of Plaintiff’s Amended Complaint. (Doc. 450, at 16-
21). Count V, entitled “42 U.S.C. § 1983 - Violation of Substantive Due Process - Actions
of Person with Final Authority”, alleged that the Old Forge Borough23 violated Plaintiff’s
substantive due process rights through the actions of Semenza, “a person with final

authority.”24 (Doc. 125, at 32).

 

23 Count V of Plaintiff"s Amended Complaint was brought against the Old Forge Borough, Old
Forge Police Department, and Old Forge Fire Department, However, the Court granted Defendants’
motion to dismiss the Old Forge Police and Fire Departments finding that those entities were sub-units of
the Old Forge Borough (Doc. 175, at 11-14). Plaintiff does not challenge the dismissal of these two
defendants

24 Although Count V of the Amended Complaint alleged that Semenza was a policy-maker for both
the Police Department and OFHEC for purposes of imposing liability on Old Forge Borough, Plaintiff’s Rule
59 motion only challenges the Court’s conclusion that Semenza was not a policy-maker for the Police
Department,

49

 

 

Plaintiff submits that the Court “committed an error of law when it dismissed Count V
of Plaintiff’s Complaint on a ll/lotion to Dismiss”, and thus “requests a New Trial pursuant to
Federal Rule of Civil Procedure 59.” (Doc. 450, at 21). Despite Plaintiffs reference to a
new trial, Plaintiff’s request is in actuality a motion to alter or amend a judgment pursuant to
Rule 59(e), which is othenivise considered as a motion for reconsideration As such, “[a]
proper Rule 59(e) motion . . . must rely on one of three grounds: (1) an intervening change
in controlling law; (2) the availability of new evidence; or (3) the need to correct clear error of
law or prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)
(citing N. River lns. Co., 52 F.3d at 1218). “Rule 59(e) permits a court to alter or amend a
judgment but it ‘may not be used to relitigate old matters or to raise arguments or present
evidence that could have been raised prior to the entry of judgment.’" Exxon Shipping Co.
v. Baker, 554 U.S. 471, 485 n.5, 128 S.Ct. 2605, 171 L.Ed.2d 570 (2008) (quoting 11 C.
Wright & A. Miller, Federal Practice and Procedure § 2810.1, pp. 127-128 (2d ed. 1995)).
“l\/lotions under Rule 59(e) should be granted sparingly because of the interests in finality
and conservation of scarce judicial resources." Ruscavage v. Zuratt 831 F.Supp. 417, 418
(E.D. Pa. 1993).

ln granting the Borough of Old Forge’s motion to dismiss as to Count V, the Court
found that Semenza did not have final policy-making authority such that his conduct
represented official policy because Plaintiff had not adequately pleaded that, as a matter of

state law, Semenza as the Old Forge Borough Chief of Police was responsible for making

50

 

 

policy in the particular area of municipal business in question or that Semenza’s authority to
make policy in that area was final and unreviewable See Hil/ v. Borough of Kutztown, 455
F.3d 225, 245-246 (3d Cir. 2006). Plaintiff’s current Rule 59 motion does not directly
challenge this finding, instead arguing that the Court erred in not addressing a different
circumstance set forth in Kutztown which may allow an individual's conduct to implement
official policy or practice: where “a final policy-maker render[ed] the individual's conduct
official for liability purposes by having delegated to him authority to act or speak for the
government or by ratifying the conduct or speech after it has occurred.” (See Doc. 450, at
18-19; Kutztown, 455 F.3d at 245). ln other words as applied to this case, Plaintiff is
arguing that the Court did not analyze a claim that the Old Forge Borough Mayor and
Council rendered Semenza’s conduct official for liability purposes by having delegated to
him authority to act or speak for the government or by ratifying his conduct or speech after
it occurred.

ln her current motion, Plaintiff has set forth eleven “facts [which] were uncovered”
during the course of discovery which she claims demonstrate that Semenza may have been
a final policy-maker. (Doc. 450, at 16). However, as noted by Old Forge Borough, “Plaintiff
confabulates its duty to put forth a well pleaded Amended Complaint and issues developed
during the course of discovery.” (Doc. 455, at 11). On a motion to dismiss the plaintiff must
aver “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcrofl v. lqba/, 556 U.S. 662, 678, 129

51

 

 

S.Ct. 1937, 173 L.Ed.2d 868 (2009). “Though a complaint ‘does not need detailed factual
allegations . . . a formulaic recitation of the elements of a cause of action will not do.’"
De/Rio-Mocci v. Connol/y Prop. lnc., 672 F.3d 241, 245 (3d Cir. 2012) (citing Be// At/. Corp.
v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A court “take[s]
as true all the factual allegations in the Complaint and the reasonable inferences that can be
drawn from those facts but . . . disregard[s] legal conclusions and threadbare recitals of the
elements of a cause of action supported by mere conclusory statements.” Ethypharm S.A.
France v. Abboft Labs., 707 F.3d 223, 231, n.14 (3d Cir. 2013) (internal citations and
quotation marks omitted).

Here, with respect to the delegation of duties to Semenza as Chief of Police, Plaintiff
alleged in Count V of her Amended Complaint:

The Mayor may . . . delegate to the Chief of Police supervision over and

instruction to subordinate officers in the manner of performing their duties

At all relevant times the Mayor of Old Forge, together with Borough Council,
delegated the operations of the Police Department to Semenza as Ofncer and/or
Chief of the Old Forge Police Department

Old Forge Borough granted Semenza the final authority to establish municipal
policies for the Police Department

Semenza’s final authority is evidenced by the General Order Policies and
Procedures Manual of the Old Forge Police Department in which each and every

policy and procedure is signed by the order of Lawrence A. Semenza, Chief of
Police.

52

 

The decisions and actions of Semenza acting in his ochial capacity, and acting
directly as a final government decision maker, reflected and represented the
policies and procedures of Defendant Old Forge Borough, [and] the Old Forge
Police Department . . .
(Doc. 125, ‘|l‘li 122, 124-126, 131).
As the Court noted in its prior memorandum opinion:
Plaintiff’s amended complaint citing the Official Police Department Policy and
Procedure Manual (Doc. 125, Ex. C), states that “Semenza’s final authority is
evidenced by the General Order Policies and Procedures Manual of the Old
Forge Police Department in which each and every policy and procedure is signed
by the order of Lawrence A. Semenza, Chief of Police.” (Doc. 125, 11 126). A
review of this exhibit reveals that none of the policies are signed by Semenza,
nor is there any reference to him. Rather, the first page of the Policy and
Procedure Manual indicates that it was “approved and implemented” on July 6,
2004, below which is the name of Anthony Torquato, Mayor of Old Forge.
(Doc. 175, at 23 n.6). Thus, this facially false factual allegation does not advance Plaintiffs
claim in any way. As a result Plaintiff’s remaining allegations with respect to the delegation
by Old Forge Borough Mayor and Council of “authority to act or speak for the government”,
specifically that the “Mayor of Old Forge, together with Borough Council, delegated the
operations of the Police Department to Semenza as Ocher and/or Chief of the Old Forge
Police Department” and that “Old Forge Borough granted Semenza the final authority to
establish municipal policies for the Police Depaitment” (Doc. 125, at 1[1[ 124, 125) amount to
nothing more than conclusory statements and a generalized formulaic recitation of one of
the elements necessary to support Plaintiff’s cause of action

Nonetheless, the Court need not revisit in depth its decision on the Old Forge

Borough’s motion to dismiss Plaintiff is instead faced with a fundamental, and arguably

53

 

 

insurmountable, hurdle in requesting reconsideration and ultimately a new trial with respect
to Count V: the jury’s finding that neither Semenza nor Krenitsky were acting under color of
state law (see Doc. 429, at 2-3).

Even if this Court were to amend its order granting Defendants’ motion to dismiss
Count V, this would serve no useful purpose as the jury rendered a finding that Semenza
and Krenitsky were not acting under color of state law at the relevant times and that
therefore Plaintiff did not suffer any constitutional violation Because of the jury’s findings
Plaintiff would be unable to succeed on Count V and the resulting judgment in favor of the
defendants on Plaintiff’s federal claims would remain unchanged. See 11 C. Wright & A.
Millerl Federal Practice & Procedure § 2810.1, at 171 (2012) (“amendment of the judgment
[pursuant to Rule 59(e)] will be denied if it would serve no useful purpose.”).

The Third Circuit has repeatedly found that even where the Court may have erred in
ruling in favor of a municipality-defendant either prior to trial or prior to the jury rendering a
verdict where the jury’s verdict would foreclose the imposition of liability on that
municipality-defendant the error is harmless For example, in Grazier ex re/. Whife v. City
of Phi/ade/phia, the Third Circuit found that:

The District Court correctly determined that any error in granting judgment for

the City at the close of the plaintiffs’ case would have been rendered harmless

by the jury’s verdict of no liability against [police ochers] Hood and Swinton.

There cannot be an “award of damages against a municipal corporation based

on the actions of one of its officers when in fact the jury has concluded that the

officer inflicted no constitutional harm.” He//er, 475 U.S. at 799, 106 S.Ct. 1571.

Because the jury in this case found no constitutional violation Hel/er precludes
a finding of municipal liability against the City. This conclusion follows naturally

54

 

 

from the principle that municipal liability will only lie where municipal action
actually caused an injury. See City of Canfon v. Harris, 489 U.S. 378, 390, 109
S.Ct. 1197, 103 L.Ed.2d 412 (1989) (observing that a City “may be held liable
if its policy actually causes injury’) (emphasis added).

328 F.3d 120, 124 (3d Cir. 2003). Similarly, in Reiff v. Marks, the Third Circuit explained:

We need not review the merits of the District Court's grant of summary
judgment in favor of the Borough because a municipality may not be held liable
on a failure to train theory when a jury has found that the plaintiff has suffered
no constitutional violation City of Los Ange/es v. Heller, 475 U.S. 796, 799, 106
S.Ct. 1571, 89 L.Ed.2d 806 (1986) (explaining that no Supreme Court “cases
authorize[ ] the award of damages against a municipal corporation based on
the actions of one of its officers when in fact the jury has concluded that the
officer inflicted no constitutional harm.”

511 F.App’x 220, 223 (3d Cir. 2013). The Circuit again more recently declined to reverse a
District Court’s entry of judgment in favor of a municipality-defendant prior to a jury verdict in
Smith v. Gransden. There, the Court stated:

Because we will not disturb the jury's verdict that Frampton [the supervising
police ocher] is not liable for any constitutional violations there can accordingly
be no derivative municipal claim based on Frampton's actions Further, to the
extent that [Plaintiff] argues that [the City of] Camden is nevertheless liable
under § 1983 because its unwritten policy caused a constitutional violation
through officers on the scene other than Frampton, her argument is similarly
unavailing, as it requires proof that a [Camden Police Department] officer on
the scene violated [Plaintiff’s] constitutional rights by being deliberately
indifferent to his medical needs Here, the jury found [Plaintiff] did not prove
any officer violated [Plaintiffs] rights and thus Camden could not be found
liable and we will not disturb the District Court’s [grant ofjudgment as a matter
of law in favor of the City of Camden].

553 F.App’x 173, 178 (3d Cir. 2014) (internal citations and quotation marks omitted).
Here, Plaintiff does not argue that the verdict was against the weight of the evidence

or otherwise challenge any portion of the jury’s verdict including the jury’s findings that

55

 

 

neither Semenza nor Krenitsky were acting under color of state law when they were alleged
to have engaged in sexual misconduct with Plaintiff. At trial, the jury further found that
Semenza did not commit an assault or battery against Plaintiff. As such, even if Semenza
was a policymaker for the Old Forge Borough, the jury found that Semenza was not using
power that he possessed by virtue of state law when Plaintiff alleges he engaged in sexual
misconduct By further finding that Krenitsky was also not acting under color of state law
when he engaged in sexual misconduct with Burdyn, neither Semenza, nor the Borough,
can be held liable for Krenitsky’s conduct with Burdyn. A predicate for the imposition of
liability on the Borough is that the person whose actions Plaintiff seeks to use as a basis to
impose liability on the Borough is a state actor - here that is not true.

lt is axiomatic that to succeed on any § 1983 claim, a plaintiff must be deprived of a
federal right. Because the jury found no state action by Semenza or Krenitsky, they
necessarily found that no constitutional violation occurred and that Plaintiff was not deprived
of her right to bodily integrity. Thus, Burdyn was not deprived of a constitutional right that
can now be attributed to the Borough as a violation of Plaintiff’s substantive due process
rights by Semenza acting in a policy-making capacity. Moreover, even assuming that
Semenza was a policymaker, Plaintiff would have to establish that Semenza’s actions
directly caused Burdyn to suffer a constitutional violation an issue that is now foreclosed in
light of the jury’s verdict finding the absence of any constitutional violation See e.g., A.M.

ex re/. J.M.K., 372 F.3d 572, 586 (3d Cir. 2004) (“lndividual defendants who are

56

 

policymakers may be liable under§ 1983 if it is shown that such defendants ‘with deliberate
indifference to the consequences established and maintained a policy, practice or custom
which directly caused [the] constitutional harm.”’) (quoting Stoneking v. Bradford Area Sch.
Dist., 882 F.2d 720, 725 (3d Cir. 1989)). Because the jury found there was no constitutional
violation Semenza cannot be held liable as a policy-maker and there is no harm for which
Semenza’s conduct can be a basis for liability under § 1983 that can be imputed to the
municipality.25

ln addition Count lV of Plaintiff’s Amended Complaint which the Court declined to
dismiss and which was ultimately a subject of the jury trial, alleged violations of§ 1983 by
the Old Forge Borough for failing to have a number of policies and procedures in place, for
failing to adequately train members of the Police Department, including Semenza and
Krenitsky, and for failing to supervise, oversee, monitor, control, curtail or restrain the
actions of Semenza and Krenitsky. (Doc. 125, at1j 114). Nonetheless, Count V then

alleged that the Old Forge Borough “granted Semenza the final authority to establish

 

25 The Court recognizes that in certain situations the fact that an individual defendant did not
violate a plaintiffs constitutional rights would not necessarily preclude a finding of liability on behalf of the
municipalityl As the Third Circuit explained:

lt is possible for a municipality to be held independently liable for a substantive due process
violation even in situations where none of its employees are liable. . . . However, for there to
be municipal liability, there still must be a violation of the plaintiffs constitutional rights.

Brown v. Pa. Dep’t of Health Emergency Med. Servs. Training /nst., 318 F.3d 473, 482 (3d Cir. 2003)
(internal citations omitted). This exception is not applicable here. Because Semenza and Krenitsky were
not acting under color of state law, none of their actions constituted constitutional violations and the
Borough of Old Forge cannot be held liable for the actions undertaken by its employees only in their private
capacities

57

municipal policies for the Police Department” (ld. at 11 125). Even accepting this allegation
in Count V as true, any actions by Semenza in establishing municipal policy would have
been encompassed within Count lV. Furthermore, and critical to this Court’s analysis and
Plaintiff’s present inability to revive Count V, Count V only alleged that as a result of the Old
Forge Borough Mayor and Council’s delegation “Semenza made deliberate choices to
utilize this authority to sexually assault the minor Plaintiff who was a volunteer with the Old
Forge Hose and Engine Junior Firefighter Program.” (ld. at 11 130). However, the jury found
that Semenza was not acting under color of state law for purposes of establishing a
constitutional violation and that Semenza did not commit any assault or battery against
Burdyn. Thus, even if Semenza was a final decision-maker or policy-maker, there can be
no liability imputed on the Borough in Count V for any alleged “deliberate choices” made by
Semenza to misuse his authority where the jury has found that Semenza was not acting
under color of state law. By finding no violation of Plaintiffs substantive due process rights
by Semenza, the jury foreclosed the imposition of liability on the Borough for any use of
Semenza’s “authority to sexually assault" Plaintiff.

For the aforementioned reasons Plaintiffs motion for a new trial on the basis that

the Court erred in dismissing Count V of the Amended Complaint will be denied.

58

V. CoNcLusioN
For the foregoing reasons the Court will deny “Plaintiff’s Motion for New Trial

Pursuant to Federal Rule of Civil Procedure 59” (Doc. 444). A separate Order follows

    

/

Rdberi o. Ma\riani-/
United States District Judge

 

59

